¶12 Sanders, J.
(dissenting) — This companion case to City of Redmond v. Bagby, 155 Wn.2d 60, 117 P.3d 1126 (2005) presents the same issue: whether a person whose driver’s license is revoked or suspended because of a criminal conviction is entitled to an administrative hearing before the Department of Licensing revokes or suspends the license? I dissent here for the reasons stated in my Bagby dissent. Joseph Hawkins was convicted of being a minor in possession of controlled substances, which requires revocation of his driver’s license4 without the potential for a hearing. Due process requires more. Hawkins is entitled to the possibility of a hearing to ensure administrative accuracy.
¶13 The majority does not reach the timeliness of Hawkins’s motion to vacate his convictions. Since RCW 46.20-.265(1) is unconstitutional on its face, RCW 10.73.100(2) exempts the motion from the normal one year time limit for a collateral attack. See RCW 10.73.090(1). The motion is proper and should be granted.
*112f 14 I would reverse the trial court and vacate Hawkins’s convictions.
¶15 I dissent.

 Hawkins’s license was revoked under RCW 46.20.265(1), which requires mandatory revocation for conviction of, inter alia, being a minor in possession of controlled substances.